DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pub. No.20210012497 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-10 are allowed.
	Sendai et al. (US 20110144482) teaches a medical image of a subject and detection information including positions of abnormal shadow candidates and degrees of malignancy of abnormal shadows detected from the medical image are acquired. The medical image is divided into a plurality of regions of interest, and images of the regions of interest are sequentially displayed with displaying images of the regions of interest containing the abnormal shadow candidates in descending order of the degree of malignancy based on the detection information prior to images of the regions of interest containing no abnormal shadow candidate.
Kobayashi (US 20190057504) teaches an image processor diagnosing a medical image of a diagnostic target region of a subject imaged by a medical image capturer, includes: an image acquirer acquiring the medical image; and a diagnoser analyzing the medical image using a classifier that has already finished learning and calculating an index indicating a probability of the medical image corresponding to any of categories of lesion patterns, wherein in the classifier, to perform the learning process, in a learning process using the medical image that has been diagnosed not to correspond to any of the categories of lesion patterns, a first value indicating a normal state is set as a correct value of the index, and in a learning process using the medical image that has been diagnosed to correspond to any of the categories of lesion patterns, a second value indicating an abnormal state is set as a correct value of the index.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “acquire medical image data representing a medical image obtained by imaging an animal as a subject with a medical image capturing device and head species information representing a head species of the subject; and determine presence or absence of an abnormality in the medical image of the subject based on the acquired medical image data and the acquired head species information and a learned model learned in advance using a set of a plurality of pieces of the medical image data for learning, wherein the plurality of pieces of medical image data for learning are image data of subjects belonging to  the acquired head species information.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641